           Case 5:19-cv-00489-R Document 8 Filed 08/08/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                   THE WESTERN DISTRICT OF OKLAHOMA

 (1) VICKI JO LEWIS, as the CO-PERSONAL              )
 REPRESENTATIVE of the ESTATE OF                     )
 ISAIAH MARK LEWIS, deceased; and                    )
 (2) VICKI JO LEWIS, as the CO-PERSONAL              )
 REPRESENTATIVE of the ESTATE OF                     )
 ISAIAH MARK LEWIS, deceased,                        )     Case No.: CIV-19-489-R
                                                     )
                Plaintiffs,                          )
                                                     )
 v.                                                  )
                                                     )
 (1) CITY OF EDMOND, an Oklahoma                     )
 Municipal Corporation; (2) POLICE SGT.              )
 MILO BOX, individually; and (3) POLICE              )
 OFFICER DENTON SHERMAN,                             )
 individually,                                       )
                                                     )
                Defendants.                          )

                               ENTRY OF APPEARANCE

To the Clerk of this Court and all parties of record:

       COMES NOW Cody J. Cooper and enters his appearance as counsel of record for

Defendants Police Sgt. Milo Box and Police Officer Denton Sherman.

       I certify that I am admitted to practice in this Court.

       DATED: August 8, 2019.

                                           Respectfully Submitted,


                                           /s/ Cody J. Cooper
                                           Cody J. Cooper, OBA # 31025
                                           PHILLIPS MURRAH P.C.
                                           Corporate Tower, Thirteenth Floor
                                           101 North Robinson
                                           Oklahoma City, Oklahoma 73102
Case 5:19-cv-00489-R Document 8 Filed 08/08/19 Page 2 of 3



                          Telephone: 405-235-4100
                          Facsimile: 405-235-4133
                          cjcooper@phillipmurrah.com
                          Attorney for Defendants Police Sgt. Milo Box
                          and Police Officer Denton Sherman




                            2
           Case 5:19-cv-00489-R Document 8 Filed 08/08/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

      I hereby certify that on August 8, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and the Clerk of Court will
transmit a Notice of Electronic Filing to the following ECF registrants:

       David J. Batton, OBA #11750
       Law Office of David J. Batton
       P.O. Box 1285
       (303 W. Gray, Suite 304)
       Norman, OK 73070
       Telephone: (405) 310-3432
       Facsimile: (405) 310-2646
       dave@dbattonlaw.com
       battonlaw@coxinet.net

and via regular mail to:

       Andrew M. Stroth (Pro Hac Vice Pending)
       Carlton Odim (Pro Hac Vice Pending)
       Action Injury Law Group, LLC
       191 North Wacker Dr., Suite 2300
       Chicago, IL 60606
       Telephone: (312) 771-2444
       Facsimile: (312) 641-6866
       astroth@actioninjurylawgroup.com
       carlton@actioninjurylawgoup.com

       Attorneys for Plaintiff



                                                       /s/ Cody J. Cooper




                                            3
